DETAILED ACTION
Receipt is acknowledged of applicant’s request for continued examination and argument(s)/remark(s) filed on July 18 and 29, 2022, claims 1 and 3-5 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claim(s) have been fully considered but are moot in view of the same ground(s) of rejection.
Applicant has amended claim 4 and previously cancelled claim 2. 
	In view of the amendment of the claim 4, the rejection of the claim under 35 U.S.C. 112(b) and drawing objection had been withdrawn. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (Pub No.: US 2002/0198644 A1) in view of Tsukahara et al. (Patent No.: 11,214,301 B2).

Regarding claims 1, 3 and 5, Obata et al. disclose an apparatus for controlling, via control unit (ECU) 12 and actuators 5 and 6 (e.g., claim 5 limitation: left / right turning mechanisms having actuator(s))- steering angles of front left and front right wheels of a vehicle respectively (e.g., pre-amble limitation: independently control steered angle of each left and right steered wheels) (see par. 154-155, 5, 20, 75, 78-79; Figures 1, 13, 14), the control unit 12 comprising a microprocessor configured to perform:
a steered angle determination process for determining, based on a steering command value indicating a steering direction of the vehicle (e.g., turning radius Re and target rotation center azimuth in response to a rotation angle detection value ST - via steering angle sensor 4 - of the steering wheel 3 – see par. 20. 74, 79, 86 and 90), a left turning command value indicating the steered angle of the left steered wheel and a right turning command value indicating the steered angle of the right steered wheel (e.g., generate a target steering angle for each left and right steered wheels based on the steering wheel 3 input - see par. 79, 84, 154).

However, Obata et al.’s invention fails to specifically disclose a route acquisition process for acquiring route information indicating a target route of the vehicle (e.g., claim 1 and 5 limitation) and wherein the processor is configured to acquire the route information from a traveling control device that is configured to control or assist travel of the vehicle (e.g., claim 3 limitation).
However, Tsukahara et al. teach an automatic steering control and method comprising a target-path acquisition / calculation unit (e.g., limitation: traveling control device) to acquire a target path for a vehicle including road information and lane information for an automatic steering control of the vehicle and avoid vehicle traveling that degrades path followability – see abstract, col. 4, lines 39-65, col. 5, lines 47-50).
Given the teaching of Tsukahara et al., it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention (AIA ) to modify Obata et al.’s invention to incorporate, within the apparatus for controlling steering angles of front left / right wheels of a vehicle, a mechanism / process for acquiring a target path for a vehicle including road information and lane information for an automatic steering control of the vehicle and avoiding vehicle traveling that degrades path followability.   
The modification would enhance an apparatus for controlling steering angles of front left and front right wheels of a vehicle and acquiring a target path for a vehicle for an automatic steering control of the vehicle and avoiding vehicle traveling that degrades path followability.   
  
a behavior optimization process for correcting, based on at least one of a plurality of state quantities indicating a behavior of the vehicle during traveling (e.g., vehicle behavior based on slip angle of the tires, running resistance, energy require by the vehicle to run, vehicle target rotation center azimuth, angle variable of a vehicle traveling direction, lateral acceleration of the vehicle and / or traveling direction of a reference point on the vehicle – see par. 157, 81-82, 101, 103, 115), each of the left turning command value and the right turning command value such that the behavior of the vehicle becomes a target behavior (e.g., correcting the target steering angle so as to realize the corrected target rotation center azimuth by adjusting sech steering angle of the front and rear wheels – see par. 79, 20); and 
a locus stabilization process for correcting, based on at least one of the state quantities indicating the behavior of the vehicle during traveling (e.g., vehicle behavior based on slip angle of the tires, running resistance, energy require by the vehicle to run, vehicle target rotation center azimuth, angle variable of a vehicle traveling direction, lateral acceleration of the vehicle and / or traveling direction of a reference point on the vehicle – see par. 157, 81-82, 101, 103, 115 ), the steering command value such that the vehicle travels on the target route (e.g., adjusting / correcting target rotation center azimuth so that an estimated vehicle behavior cannot exceed a specific range and adjusting the steering angle of the front left and front right wheels to realize target steering angle on a target path) (see par. 7, 20, 79, 82, 101, 111, 161).

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument

Applicant’s arguments filed on July 18, 2022, with respect to the rejections of the claims as cited on the Office Action mailed on April 29, 2022, have been fully considered but are not persuasive.  
Regarding applicant’s argument(s) with respect to claim 1: “In Obata, however, the ‘manipulated variable of a steering wheel’ is not corrected. That is, ‘the steering angles’ in Obata are the actual steering angles of the respective wheels, and thus, do not correspond to the "steering command value" in claim 1 of the present application.” (see page 5, par. 3-56); the examiner respectfully disagreed with applicant’s allegation. Applicant may consider that the specification discloses the term “steering command value” as signal generated from a steering angle sensor 131 that detects the steering angle of the steering member 103 (e.g., steering wheel) which indicates the direction of the vehicle (see specification (Pub. No: 2020/0391796): par. 6, 1826, 31; Fig. 1). It should be considered that Obata et al. disclose a mechanism / process for adjusting / correcting  a target rotation center azimuth based on rotation angle detected value via steering angle sensor so that an estimated vehicle behavior cannot exceed a specific range and adjusting the steering angle of the front left and front right wheels to realize target steering angle (see par. 7, 20, 79, 82, 101, 111, 161); therefore a thought reading of Obata et al. in view of Tsukahara et al. reveals that what is argued is clearly supported. It is the examiner position that the combine cited priors teach the claimed invention. Applicant is kindly invited to consider the above Office Action to view the ground of rejection.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664